Title: To James Madison from William Harris Crawford, 28 December 1814
From: Crawford, William Harris
To: Madison, James


        
          My dear Sir.
          Paris 28th. Decr. 1814
        
        On the 26th inst I recd. a note from the Duke of Wellington informing me that peace was signed on the 26th. and Congratulating me on the event. Yesterday evening he called upon me, as well as the Secy of legation Lord Fitzroy Somerset. I am informed he despatched a messenger immediately for Vienna. It is generally believed that nothing has been satisfactorily arranged at that place. The Conclusion of peace with the U.S will probably restore the declining influence of the English at the Congress.
        The advances made by the British embassy will be met in the true spirit of Conciliation by me. Indeed, I had no right to expect them, as the first visit ought to have come from me, whenever the relations of the two countries authorized it. I had some doubts whether the signing of the peace authorized this official intercourse, but there can be no difficulty on my part after what has taken place.
        I believe the French court are extremely glad of this event. They were constantly apprehensive of collision. Their pride was mortified at the idea of yielding any of their rights to the apprehension of hostilities with England. This pride however was not sufficient to overcome that apprehension. The general temper of the nation required the most rigid concealment of it.
        
        This temper becomes every day more violent, & threatens the security of the throne. The new minister of war has kindled a flame which may burn with destructive fury and resist all the efforts which he will be able to make to extinguish it. Genl Excelsmans whose case you will see stated in the proceedings of the legislative body is the son in law of Marshal Oudinot one of the favorites of the family. He was arrested in the House of Genl Count Maison military governor of Paris whose duty it was to arrest him. His cause has been espoused in the house of peers by Maison, the Duke of Dantzic, and several other marshals & genls. Cartridges have been given out to the guards and the watch word has been changed several times in the course of one night.
        Notwithstanding all this I believe it will blow over, & that the family will remain on the throne.
        Mr Hughes the Secy of the Embassy a very estimable man, is desirous of going out Secy to the Embassy at London. To enable him to take his family, an addition to the salary will be necessary. This will hardly be made by law, and there are but few cases in which it can be done correctly without law. As the treaty renders the liquidation of the expences incurred in the support of prisoners necessary, I have thought that this liquidation might be properly confided to the Secy of the legation, which would make a temporary addition to the salary which would enable him to gratify his wishes in this respect. He has exerted much zeal, and considerable talent in the office which he now holds, and has something like a claim to such an indulgence in his favor. It is possible that Mr Beasley may think himself entitled to this emolument. Between the pretensions of these two gentlemen, I have no right to decide, but if I had to decide, I certainly should gratify Mr Hughes.
        I hope you will excuse this obtrusion of the private wishes of an individual upon your attention. I know your time may be much more beneficially employed.
        If I had had time, I would have sent you a triplicate Copy of a long letter which have written to you.
        I trust that peace will strengthen the republican party, which is indissolubly connected with your administration. I congratulate you most sincerely upon the conclusion of the war, under circumstances which will prevent the necessity of a speedy recurrence to arms. Most respectfully I am yours &c
        
          Wm H Crawford
        
      